Citation Nr: 1140486	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  09-30 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the RO in Waco, Texas, which, in pertinent part, continued a 20 percent for bilateral hearing loss.  

The Veteran also appealed the issue of service connection for tinnitus.  The RO granted service connection in a May 2011 rating decision.  The grant of service connection constitutes a complete grant of the benefit sought on appeal.  The Veteran has not disagreed with disability rating or effective date assigned.  Where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  Therefore, the issue has been resolved and is not in appellate status.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is productive of no more than Level IV impairment in the right ear and no more than Level III impairment in the left ear at all times on appeal.

2.  The schedular evaluation for the Veteran's bilateral hearing loss is adequate.


CONCLUSION OF LAW

The criteria for an evaluation greater than 20 percent for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2011). 

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. § 4.85 (2011).  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R.  § 4.85.

The Veteran submitted a copies of several audiometric evaluation performed by his employer.  The Board notes that the audiometry tests date in September 2002, September 2003, September 2004 and August 2005, November 2007.  The Board will use the November 2007 scores in evaluating the Veteran's rating as the other tests are dated more than one year prior to the Veteran's June 2008 claim.  See 38 C.F.R. § 3.400(o) (2011).  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
45
65
65
70
LEFT
5
25
60
70
70

Speech recognition ability was not tested.  The audiometric scores were reported in a graphical table.  While the U.S. Court of Appeals for Veterans Claims (Court) is not able to interpret audiogram results in graphical form, the Board has the authority under its powers as finder of fact.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  

On VA audiologic evaluation in August 2008, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
45
60
65
70
LEFT
10
30
60
70
75

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 88 percent in the left ear.

On VA audiologic evaluation in December 2009, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
50
65
70
75
LEFT
10
30
65
75
75

Speech recognition ability was tested, with 28 percent recognition on the right and 22 percent on the left.  The examiner indicated that the scores were unreliable, even after repeat testing.  

In this regard, the examiner indicated that the Veteran would not consistently respond for word recognition testing despite being reinstructed on several occasions.  The examiner noted the August 2008 results.  The examiner noted that the Veteran was able to converse with the examiner and respond appropriately to questions obtained during the case history portion of the exam without the need for the examiner to exaggerate her voice, suggesting to the Board that the Veteran may have been exaggerating his hearing problems during testing, providing factual evidence against this claim. 

The examiner indicated that the Veteran should be rated on puretone thresholds only.

On VA audiologic evaluation in April 2011, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
55
65
70
75
LEFT
10
35
70
75
75

Speech recognition ability was tested but not provided in the examination report.  The examiner indicated that the scores were unreliable, particularly for the left ear.  The examiner indicated that the Veteran should be rated on puretone thresholds only.

Using Table VI in 38 C.F.R. § 4.85, the puretone average and speech recognition score are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.  Due to the absence or unreliable speech recognition scores, only the August 2008 audiometric test is sufficiently complete to allow application of Table VI.  The right ear had a puretone average of 60 dB and a speech recognition score of 88; therefore the right ear received a designation of III.  The left ear had a puretone average of 58.75 dB and a speech recognition score of 88; therefore the left ear received a designation of III.  The point where III and III intersect on Table VII then reveals the disability level for the Veteran's hearing loss, which does not reach a compensable level.

The regulations have two provisions for evaluating veterans with certain patterns of hearing impairment that cannot always be accurately assessed under § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning that these veterans experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 4.86(a) indicates that if puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  This provision corrects the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  38 C.F.R. § 4.86(b) indicates that when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  

This provision compensates for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, and a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  Id.  In this case, the audiometric results from the private and VA examinations do not meet show 30 dB or less at the 1000 Hz level and 70 dB or more at the 2000 Hz level.  The Veteran has had puretone thresholds exceeding 55 dBs in each of the 1000, 2000, 3000 and 4000 Hz levels in the right ear only in the April 2011 scores.  Applying Table VIa, the Veteran would receive a Level IV for the right ear.  The left ear is not ratable according to either Table VI for lack of speech recognition scores and not ratable according to Table VIa for lack of an exceptional hearing loss pattern.  Using the Level III from the August 2008 results for the left ear, Level IV and Level III result in a 10 percent rating under Table VII.  The Veteran's disability does not merit an increased rating under the alternative rating scheme.

The Board finds that the Veteran's right ear impairment is productive of no more than Level IV impairment and that the left ear impairment is productive of no more than Level III impairment.  The schedular rating for these Levels of impairment is no more than 10 percent.  The Veteran does have an exceptional pattern of hearing loss, but this does not result in a higher rating.  Thus, his request for a higher schedular evaluation is denied.  See 38 C.F.R. § 4.85.

In this regard, it is important for the Veteran to understand that the test results do not clearly support the current evaluation, let alone a higher evaluation. 

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).  

The schedular evaluation for the Veteran's bilateral hearing loss disability is not inadequate.  The schedular evaluation is based on hearing acuity and word recognition.  The Veteran complained of diminished hearing and reported his greatest difficulty in conservations in a crowd.  The Veteran complained of difficulty understanding speech, especially female speakers and children, in the presence of background noise and on the television at his December 2009 VA examination.  At his April 2011 VA examination, the Veteran complained of difficulty understanding speech in groups and on TV.  In essence, the rating schedule assigns ratings based on the very things the Veteran complained about when describing the impact of his disability on his daily life.  There are no other symptoms which might render the application of the ratings schedule incomplete or the compensation level inadequate for failing to address the additional symptomatology.  The evidence does contain the invalid speech recognition results.  These have been attributed to the Veteran's noncompliance with the testing procedure.  The Board finds that there is no defect of the testing procedure that would render the schedular criteria inadequate.  In sum, the Veteran's disability picture is consistent with the disability picture anticipated by the ratings schedule and deviations from that disability picture are not manifestations of the disability itself.  It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

The Board further notes that the Veteran has not alleged unemployability due to service-connected disability and unemployability has not been suggested by the evidence of record.  At most, the April 2011 VA examination report indicates that the Veteran's hearing loss may have a significant effect on his employment in making communication with co-workers difficult.  This is not a statement indicating that the Veteran cannot maintain employment due to hearing loss.  As such, the issue of entitlement to a total disability rating based upon individual unemployability is not reasonably raised at this time.  See Roberson v. Principi, 251 F.3d 1378, 1384 (2001); Comer v. Peake, 552 F.3d 1362, 1367 (Fed. Cir. 2009); Rice v. Shinseki, 22 Vet. App. 447 (2009).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a rating in excess of 20 percent have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating for bilateral hearing loss claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A.  § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for an increased rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

To satisfy the first Quartuccio element for an increased-compensation claim, 38 U.S.C.A. § 5103(a) compliant notice must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet.App. 94, 107 (2010).  Prior to initial adjudication of the Veteran's increased rating claim, an August 2008 letter fully satisfied the duty to notify provisions for the Quartuccio elements.  38 U.S.C.A. § 5103(a); 38 C.F.R.  § 3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has submitted private medical records rather than have VA obtain them on his behalf.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran an appropriate VA examination most recently in April 2011.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The 2011 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is adequate upon which to base a decision.

The Board also concludes the VA examinations are adequate upon which to base a decision.  During the course of the appeal, Compensation and Pension (C&P) hearing examination worksheets were revised to include a discussion of the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans, Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2011).  In this case, the VA examination reports note merely general complaints, such as difficulty understanding speech, especially when in a noisy background.  However, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United States Court of Appeals for Veterans Claims (Court) noted the worksheet revisions, but also noted that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  The Veteran has not alleged any prejudice caused by a deficiency in the examinations here.  Furthermore, the Veteran had three VA examinations in the course of the appeal and each provides consistent reports of difficulty in understanding speech in discussing the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  The Board finds that the examinations were adequate in describing the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

ORDER

Entitlement to a rating in excess of 20 percent for bilateral hearing loss is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


